BOWEN, Presiding Judge.
William Charles Ladieu, Jr. filed a pro se petition for writ of error coram nobis alleging that the State violated his plea bargain agreement and that counsel was incompetent. The petition was denied without a hearing.
The petition is meritorious on its face and requires an evidentiary hearing. Stephens v. State, 420 So.2d 826 (Ala.Cr.App.1982); Ellison v. State, 406 So.2d 439 (Ala.Cr.App.1981). The Attorney General recognizes and admits the error of the circuit court. The judgment of the Circuit Court of Mobile County dismissing the petition is reversed and this cause is remanded.
REVERSED AND REMANDED.
All Judges concur.